Citation Nr: 0410750	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  03-04 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for multiple sclerosis, 
and if so, whether service connection is warranted.  


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty in the Army from July 1970 to 
March 1972, with subsequent service in the Army Reserve.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2002 RO decision, which determined that new 
and material evidence had been received to reopen a claim of 
service connection for multiple sclerosis and denied the claim on 
the merits.  

The Board notes that, notwithstanding the RO's determination to 
reopen the multiple sclerosis claim, the Board must make an 
independent assessment as to whether new and material evidence 
sufficient to reopen the veteran's claim has been received under 
38 U.S.C.A. § 5108.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  The issue on appeal is phrased accordingly.

In May 2003, the veteran notified the RO that he wished to 
withdraw his request for a personal hearing at the RO.  


FINDINGS OF FACT

1.  In an unappealed October 1999 rating decision, the RO denied 
the veteran's claim of entitlement to service connection for 
multiple sclerosis.

2.  The evidence received since the October 1999 RO decision 
includes evidence that is not cumulative or redundant of evidence 
previously considered and that is so significant that it must be 
considered in order to fairly decide the merits of the claim.  

3.  Currently diagnosed multiple sclerosis is shown to have 
initially manifested during the veteran's active military service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for multiple sclerosis.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).  

2.  Multiple sclerosis was incurred in active service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

Initially, the Board notes that prior to receipt of the veteran's 
application to reopen  the claim of entitlement to service 
connection for multiple sclerosis, the Veterans Claims Assistance 
Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was signed into law.  
Regulations implementing the VCAA were published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2003).  

The regulations included amendments concerning the timing and 
scope of assistance VA will provide to a claimant who attempts to 
reopen a previously-denied claim.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326 (2003).  The amended definition of new and 
material evidence, codified at 38 C.F.R. § 3.156(a), is not 
liberalizing, but applies only to an application to reopen a 
finally-decided claim received on or after August 29, 2001.  66 
Fed. Reg. 45,620, 45,629.  It does not apply to this veteran's 
claim, which was received prior to August 2001.

In any event, as explained herein below, the Board is of the 
opinion that new and material evidence has been presented to 
reopen the veteran's claim.  Therefore, no additional evidence or 
information is required to substantiate his application to reopen.  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service incurrence will be 
presumed for certain chronic diseases, including multiple 
sclerosis, if manifest to a compensable degree within seven years 
from the date of separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307 (2003).

In the present case, the RO denied the veteran's claim of 
entitlement to service connection for multiple sclerosis in rating 
decisions dated in December 1993 and October 1999, on the basis 
that multiple sclerosis was neither diagnosed during military 
service nor found to be manifested within the seven-year 
presumptive period following discharge from active service.  

The veteran did not perfect an appeal with regard to these 
decisions, and they became final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1993, 1999).  A claim 
may be reopened if new and material evidence is submitted.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); Evans v. Brown, 9 Vet. App. 
273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  

"New and material evidence" means evidence not previously 
submitted to VA decisionmakers which bears directly and 
substantially upon the specific matter under consideration, which 
is neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so significant 
that it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  

The last final disallowance of the veteran's claim in this case is 
the October 1999 RO decision.  As such, the Board will consider 
evidence submitted since this determination in order to ascertain 
whether that evidence is new and material to reopen the veteran's 
service connection claim.  

When the RO denied the claim of service connection for multiple 
sclerosis in October 1999, it had considered the veteran's service 
records, which did not show a diagnosis of multiple sclerosis; VA 
examinations completed in February 1976 and May 1991, which did 
not show any neurological symptoms; reports from a private 
physician dated in July 1993 and July 1999, which reflect that the 
veteran was suffering from neurological symptoms including 
quadraparesis of the legs and arms secondary to multiple 
sclerosis; statements of the veteran describing his multiple 
sclerosis symptoms since 1974; and, statements of servicemen and a 
doctor, dated in 1974 and 1999, which reflect knowledge of the 
veteran's hospitalization in 1974 for a fever of undetermined 
origin after returning from service in Panama.  

The evidence received since the October 1999 decision includes 
private medical reports, as well as statements of the veteran, a 
fellow serviceman, and a friend.  The non-medical statements 
indicate, among other things, that the veteran was very sensitive 
to heat during a military operation to Panama in 1974 and that 
upon returning was hospitalized for a high fever of unknown 
origin.  A friend of the veteran also described his frequent 
contacts with the veteran between 1977 and 1985 when they jogged 
regularly together, noting the veteran's problems tolerating heat 
and his repeated loss of footing without any apparent cause.  

Additional private medical records include those from W. Dean 
Shipley, M.D., dated in February 2000 and January 2003; Helen 
Lutsch, M.D., dated in January 2003; and Craig Bash, M.D., dated 
in January 2004.  Dr. Shipley and Dr. Lutsch indicated that the 
veteran suffered symptoms consistent with multiple sclerosis as 
far back as the mid 1970s, or 1974.  Dr. Bash opined that certain 
symptoms of the veteran during his periods of service were 
manifestations of multiple sclerosis.  

It is noted that for the purpose of establishing whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. West, 
12 Vet. App. 369 (1999), the United States Court of Appeals for 
Veterans Claims (Court) held that the prior holdings in Justus and 
Evans that the credibility of the evidence is to be presumed was 
not altered by the Federal Circuit decision in Hodge.  

The statements of the veteran's private physicians, a fellow 
serviceman, and a friend were not previously before the RO in 
October 1999.  Moreover, in light of the fact that such support 
the veteran's contention that multiple sclerosis was first 
manifested during active service, the Board finds that the 
additionally-received evidence is so significant that it must be 
considered in order to fairly decide the merits of the claim.  38 
C.F.R. § 3.156.  

The evidence is certainly new, as it was not of record at the time 
of the October 1999 RO decision, or cumulative or duplicative of 
the evidence previously of record.  Also, the additional medical 
evidence shows that the veteran currently has a diagnosis of 
multiple sclerosis, which appears to have been incurred in active 
service or manifested within the applicable presumptive period 
following discharge from service.  Of particular significance are 
the opinions of Dr. Shipley, Dr. Lutsch, and Dr. Bash, who all 
appear to agree that the onset of the veteran's multiple sclerosis 
occurred during the veteran's periods of service.  

Thus, the Board finds that new and material evidence has been 
submitted since the October 1999 RO decision that denied service 
connection for multiple sclerosis, and that the claim is reopened.  

II.  Merits of Claim of Service Connection

As new and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for multiple 
sclerosis, the Board now proceeds to adjudicate the issue on the 
merits.  The VCAA, discussed above, redefined VA's duties to 
notify and to assist a claimant in the development of a claim.  In 
view of the Board's completely favorable decision as to service 
connection, however, further notification and assistance is 
unnecessary.  

The veteran contends that symptoms of his multiple sclerosis 
initially manifested during his active service.  In particular, he 
describes that, during a Special Forces operation in Panama in 
1974, he experienced flu-like symptoms and was especially 
sensitive to heat, easily fatigued, and clumsy.  He states that he 
was admitted to the hospital upon his return from Panama but that 
tests for typhoid fever came back negative.  He indicates that his 
final diagnosis was fever of unknown origin.  He claims that 
following his release from the hospital he continued to experience 
unexplained symptoms that were eventually diagnosed as multiple 
sclerosis.  He contends that multiple sclerosis is a difficult 
disease to diagnose, with symptoms waxing and waning over time.  

A review of the service medical records show that the veteran, on 
a June 1969 Report of Medical History for purposes of attending a 
summer camp as a Reserve Officer Training Corps cadet, reported 
that he had color blindness and wore glasses for nearsightedness.  
On a Report of Medical History in July 1970 at enlistment, the 
veteran indicated that he had had partial color blindness for four 
years and had worn glasses.  On a May 1972 physical examination 
for separation purposes, he was evaluated as normal; there was no 
indication that vision screening was performed.  On a February 
1973 military physical examination for airborne training or 
"ranger school," he was noted to have problems with vision and 
color blindness.  

On a February 1976 VA examination, no neurological symptoms were 
noted and there was no diagnosis of multiple sclerosis.

Military physical profile reports are divided into six categories 
(P, U, L, H, E, S).  The "E" stands for "eyes".  Para. 9-3(b)(1)-
(6), Army Regulation (AR) 40-501, Change 35 (Feb. 9, 1987).  See 
also Odiorne v. Principi, 3 Vet. App. 456, 457 (1992); Hanson v. 
Derwinski, 1 Vet. App. 512, 514 (1991).  On an August 1977 bi-
annual military physical examination, the veteran was noted to 
have problems with vision and color blindness.  His physical 
profile, or "PULHES," which reflects his overall physical and 
psychiatric condition on a scale of 1 (high level of fitness) to 4 
(a medical condition or physical defect which is below the level 
of medical fitness for retention in the military service), was 
indicated to be "1" in all aspects except for his eyes, which were 
indicated to be "2."

On a June 1983 physical examination for Reserves, the veteran was 
noted to have problems with vision and color blindness and his 
physical profile was "2" for eyes.  

Private medical records dated from 1988 to 1993 reflect that, as a 
result of numerous falls, the veteran received treatment for 
various injuries, to include a fracture of the left hand, right 
rib fracture, left knee strain with closed head trauma, right 
elbow injury, and sprain of the right second metatarsophalangeal 
joint.  He was also seen for complaints of "flu" with joint aches, 
malaise, and low-grade fever.  

On a May 1991 VA examination, the veteran denied having any 
symptoms of neurological loss, and he was clinically evaluated as 
normal neurologically.  The impression did not include multiple 
sclerosis.  Reports from Garrett Watts, M.D., and William Hale, 
M.D., dated in July 1993 and September 1993, respectively, 
referred to the veteran's recent onset of multiple sclerosis.  
Such diagnosis was also noted on VA examinations in September 1994 
and August 1996.  In a statement received in September 1998, 
Rodney Miles, M.D., noted that the veteran's multiple sclerosis 
primarily affected his coordination.  On an April 1999 VA 
examination, it was noted that the veteran's multiple sclerosis 
was diagnosed in 1990 and that his symptoms were reported to have 
included episodes of falling, poor coordination, and dizziness.  
In a July 1999 medical statement, a private doctor indicated that 
the veteran was suffering from neurological symptoms including 
quadraparesis of the legs and arms secondary to multiple 
sclerosis.  

In a statement dated in September 1974 and received in September 
1999, a military doctor indicated that the veteran was a patient 
in the Tinker Air Force Base (AFB) Hospital from August 20-29, 
1974, due to fever.  He indicated that the veteran was released 
with instructions to remain on light duty for one month.  

In another statement received in September 1999, a retired member 
of the Special Forces indicated that during the veteran's period 
of hospitalization in August 1974, he was responsible for the 
personnel and medical records of the veteran and for 
communications with Tinker AFB Hospital regarding the veteran.  He 
stated that because the veteran had deployed to Panama for annual 
training prior to his hospitalization, the doctors initially 
suspected that he may have had typhoid fever but finally diagnosed 
his flu-like symptoms as "fever of unknown origin."  It was his 
observation that the veteran never fully recovered from such 
symptoms as general loss of coordination and balance, inability to 
think and communicate clearly, and extreme fatigue.   

In a statement received in March 2001, a fellow serviceman of the 
veteran indicated that he was the veteran's immediate commander 
during their military operation to Panama in 1974.  He stated that 
the veteran was stricken with a high fever and subsequently 
hospitalized at Tinker AFB Hospital, which was first believed to 
be typhoid but later found to be a fever of unknown origin.  He 
also related that during the Panama operation the veteran was so 
sensitive to heat that he did not wear underwear or socks and that 
he seemed clumsy.  He also noted that the veteran once complained 
of double vision and appeared to need to go to the bathroom 
frequently.  

In a statement received in February 2003, a friend of the veteran 
related his memories of experiences involving the veteran, most 
notably his almost daily contacts with the veteran between 1977 
and 1985 when they jogged regularly together.  He stated that 
during that period the veteran tripped repeatedly without any 
apparent cause and had problems tolerating the heat.  

In support of his claim, the veteran also sought and submitted 
statements from his private physicians as well as from a private 
consultant, who furnished opinions in regard to the etiology of 
his multiple sclerosis.  Specifically, W. Dean Shipley, M.D., in 
February 2000, May 2002, and January 2003, stated that the veteran 
had quadraparesis with ataxia of both upper extremities and 
complete loss of use of both legs.  He opined with "reasonable 
medical certainty" that the veteran suffered from multiple 
sclerosis as far back as the mid 1970s (in one statement he 
indicated in the 1960s and 1970s) when he experienced symptoms of 
intermittent diplopia, balance and coordination problems, and 
weakness associated with fevers.  Dr. Shipley confirmed that the 
veteran's reported symptoms of coordination problems and dizziness 
early in his military career were indications of multiple 
sclerosis despite the fact that it was not diagnosed by a 
neurologist until much later.  
 
Helen Lutsch, M.D., in January 2003, stated that multiple 
sclerosis was a disease with an insidious onset, and she described 
the symptoms (weakness or clumsiness of a leg or hand, 
fatigability of a limb, gait disturbances) that often occurred 
months or years before the disease was recognized.  She also noted 
that the course of the disease was highly varied and 
unpredictable, that months or years may separate episodes, and 
that remissions have lasted for more than 25 years.  As regards 
the veteran, she noted his report of symptoms from 1974 and opined 
that the evidence appeared consistent with the diagnosis of 
multiple sclerosis for the symptoms and signs presented by him in 
connection with his tour of duty in Panama in 1974.  

Finally, Craig Bash, M.D., in January 2004, noted that he had 
reviewed the veteran's claims file and medical records for the 
express purpose of furnishing a medical opinion concerning his 
multiple sclerosis.  He noted his expertise in having diagnosed 
thousands of patients with multiple sclerosis.  Dr. Bash opined 
that the veteran's auditory and color vision changes during his 
periods of service were his first symptoms of multiple sclerosis, 
and the doctor stated that his opinion was consistent with the 
medical opinions of Dr. Shipley and Dr. Lutsch regarding the 
probable date of onset of the veteran's multiple sclerosis.  For 
his opinion, Dr. Bash cited to the facts as presented in the 
record and discussed these facts in relation to cited medical 
precepts.  Dr. Bash specifically cited to test results in 1972, 
1973, 1977 and 1983, as indicative in a "waxing and waning" of the 
veteran's auditory function, color and vision function and visual 
acuity, and indicated such were "classic" for early symptoms of 
multiple sclerosis.  Dr. Bash noted that the conclusion was 
consistent with medical literature and with the lay testimony from 
the veteran and others.  

The Board also notes that in the March 2004 presentation, the 
veteran's representative cited to treatise evidence supporting the 
veteran's claim.  First, the representative cited to the MERCK 
MANUAL, for the propositions that the age of onset of multiple 
sclerosis is usually between 20 and 40, and, that heat exacerbates 
symptoms.  The representative then noted that the veteran was 23 
years of age in 1970 and that he had served in Panama, a tropical 
climate, and that during such period he evidenced symptoms later 
attributed to multiple sclerosis.  The representative also noted 
that one treatise pointed to febrile illnesses, such as the 
veteran's fever upon returning from panama, as a "provocative 
event" for multiple sclerosis, see MULTIPLE SCLEROSIS:  NEW 
APPROACHES TO IMMUNOTHERAPY, Vollmer (1996).  Such treatise 
evidence is informative as to accepted medical theories and 
conclusions and may be considered in support of the veteran's 
claim.  Sacks v. West, 11 Vet. App. 314 (1998); cf. Wallin v. 
West, 11 Vet. App. 509 (1998).  

The Board has considered the veteran's contentions as well as his 
medical history.  Of note is the absence of the veteran's complete 
Reserve medical record, particularly the records of his 1974 
hospitalization at Tinker AFB.  As such, consideration has been 
given to the narrative statements submitted relevant to such 
hospitalization.  The Board also notes that there is no evidence 
of a medical diagnosis of multiple sclerosis until the 1990s.  
Furthermore, although cited as an in-service change/manifestation, 
the veteran evidently had had color vision and visual acuity 
problems upon entering service in July 1970, a fact that was not 
discussed by Dr. Bash.  The veteran's representative notes that 
there was no entrance examination; however, the medical history 
report at entrance into active service is consistent with a prior 
history given by the veteran in connection with Reserve duty.  

In any case, the Board has not herein taken the position that the 
veteran's had multiple sclerosis prior to service or otherwise 
that the veteran is not entitled to the presumption of soundness 
at service entrance.  Instead, the Board has considered the nature 
and onset of objective manifestations claimed by the veteran and 
noted by the physicians who have provided opinions in this record.  
Based on such, the Board finds that there is convincing evidence 
to show that the veteran's currently diagnosed multiple sclerosis 
was initially manifest during his period of service.  

First, the Board finds that, although neither the veteran nor 
other lay individuals who have come forward on his behalf are 
competent to identify a diagnosis or to provide an opinion as to 
etiology, these individuals are competent to relate symptoms 
objectively manifested by the veteran during and subsequent to 
service.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  These 
individuals report changes with vision and gait, later noted by 
medical professionals to be associated with multiple sclerosis.  
Referenced treatise evidence also supports such association.  
There is no evidence showing that such report of symptoms by the 
veteran or other lay individuals is inconsistent with the 
veteran's medical history or otherwise lacks credibility.  

Moreover, although the opinions of Dr. Shipley, Dr. Lutsch, and 
Dr. Bash, do not necessarily account for the manifestation of 
certain symptoms prior to active service, and although such 
opinions are not set out as definitive, such opinions are offered 
by competent medical professionals based on a credible symptom 
history reported by the veteran and other lay individuals and 
based on review of the file.  These opinions relate the onset of 
the veteran's multiple sclerosis to symptoms shown initially 
during service and within several years after discharge.  The 
etiological conclusions drawn, to include as considering the 
significance of the veteran's in-service treatment for a fever and 
the changes in his vision and extremity complaints, as noted by 
Dr. Bash from a review of in-service examination reports, are 
consistent with medical treatises cited by the veteran's 
representative and by the physicians themselves.  Finally, the 
etiologic conclusion that multiple sclerosis was first manifested 
by symptoms shown during active service is not refuted by other 
competent medical opinions of record. 

In view of the foregoing, and resolving any doubt in the veteran's 
favor, the Board concludes that the evidence demonstrates that the 
veteran's multiple sclerosis was initially manifest during active 
service.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303.

ORDER

As new and material evidence has been received, the claim of 
entitlement to service connection for multiple sclerosis is 
reopened.  

Service connection for multiple sclerosis is granted.  


	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



